Citation Nr: 0810409	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  07-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from September 1952 to 
September 1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Des 
Moines, Iowa Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
bilateral pes planus and assigned a 30 percent evaluation, 
effective August 21, 2003 (date of claim).  The Board 
observes that the RO construed the veteran's March 2006 
letter as a claim for an increased evaluation.  However, the 
Board, in reviewing such letter, finds that it should instead 
be construed as a Notice of Disagreement with the February 
2006 decision.  As such, the claim has been recharacterized 
as that found on the coversheet of the decision.


FINDING OF FACT

The competent evidence of record demonstrates that the 
veteran's service-connected bilateral pes planus is 
manifested by pronounced symptomatology, including marked 
pronation, pain, tenderness, malalignment of the Achilles 
tendon, and the use of orthodics that do not work.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
greater, for bilateral pes planus have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 
5276 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

As to VA's duty to notify, this appeal arises from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection for bilateral pes planus.  
The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria was satisfied because 
the RO granted the veteran's claim for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and reports of VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a bilateral pes 
planus disability, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Legal Analysis

The veteran's bilateral pes planus disability is currently 
assigned a 30 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).  Under this Code, a 30 percent 
evaluation is warranted for severe bilateral pes planus 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  

In order to achieve the next higher, 50 percent evaluation, 
the evidence must demonstrate pronounced bilateral pes planus 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

After a review of the clinical findings of record, the Board 
finds that the veteran's symptomology warrants an increased 
50 percent initial evaluation.  In this regard, the record 
demonstrates that between 2003 and 2007, the veteran sought 
VA treatment on numerous occasions for his bilateral pes 
planus.  During this time, the record shows that the veteran 
complained of foot pain and that he wore inserts and/or 
orthodics, but that they did not work.  The record also shows 
that examiners have indicated the veteran's pes planus was 
marked or severe in nature.

On VA examination in August 2006, the examiner reported that 
there was marked, grade 3 bilateral pes planus.  However, the 
examiner also indicated that there was no tenderness to 
palpation about the feet.

On VA examination in February 2007, the veteran, who reported 
that he used a cane to ambulate, indicated that his ability 
to exercise on his treadmill had worsened.  He also indicated 
that although he was able to do most of his chores and 
activities of daily living, he experienced pain with chores 
such as lawn mowing and when walking barefoot in the house.  
The veteran also indicated that he used a cane to ambulate.  
He also indicated that he used orthodic inserts but that they 
did not help. On physical examination of the veteran's left 
and right foot, the examiner reported that there was 
objective evidence of bilateral painful motion, tenderness, 
and weakness, a large midfoot callus from pes planus on the 
left foot, and instability on the right foot.  The examiner 
also reported that with respect to Achilles alignment there 
was pain on manipulation and bilateral inward bowing that was 
partially correctable with manipulation.   The examiner also 
indicated that there was left foot forefoot malalignment and 
painful midfoot malalignment and right foot painful forefoot 
malalignment and midfoot malalignment.  The examiner, who 
also indicated that the veteran experienced marked pronation, 
diagnosed him with severe bilateral pes planus that had a 
severe impact on the veteran's ability to perform chores, 
shopping, and exercise and a moderate impact on his ability 
to drive and participate in recreation.

Further, on VA examination in August 2007, the veteran, who 
indicated that he avoided walking, reported that he 
experienced pain in his feet that was aggravated by walking 
and which worsened the more he walked.  The examiner, who 
reported that the veteran was not able to stand for more than 
a few minutes, indicated that he experienced pain while 
standing, as well as stiffness, fatigability, weakness, and 
lack of endurance while standing and walking.  The examiner 
also reported that the efficacy of the veteran's corrective 
shoes, shoe inserts, or braces was poor and that he had tried 
many interventions, including braces, heat, and ice.  On 
physical examination of the veteran's feet, the examiner 
reported that there was objective evidence of painful motion, 
weakness, and abnormal weight bearing.  There was also 
objective evidence of tenderness, including tenderness that 
was manifested on the left foot by tenderness over the entire 
arch, increased tenderness over the metatarsal head, and 
severe tenderness of the callus underlying the base of the 
first metatarsal.  The examiner also reported that with 
respect to Achilles alignment there was pain on manipulation 
and inward bowing that was not correctable with manipulation.  
The examiner also indicated that there was bilateral painful 
forefoot and midfoot malalignment and that the veteran's gait 
was slow and painful.  The examiner, who indicated that the 
veteran experienced marked pronation, diagnosed him with 
severe bilateral pes planus that had a severe effect on the 
veteran's ability to perform chores, exercise, shop, and 
participate in sports and recreation.  The examiner also 
noted that although a Dr. M. had indicated that the veteran 
had severe spasms of the Achilles with palpation, that the 
veteran did not have spasms on examination.  However, he 
indicated that the veteran may get spasms of Achilles after 
walking, but that he had been limiting his ambulation due to 
pain.

In October 2006 and November 2007 letters, Dr. B. A. M., the 
veteran's treating VA podiatrist, indicated that based on his 
review of the veteran's VA treatment records at the VAMC in 
Iowa City as well as his own personal examination, the 
veteran had pronounced flat feet with extreme tenderness of 
the plantar surfaces of both the right and left foot, and 
severe spasm of the tendo archillis on manipulation, marked 
inward displacement.  He also stated that the veteran's 
orthopedic shoes and appliances had not been effective in 
correcting the veteran's pes planus.
 
In reviewing the evidence, and with resolution of doubt in 
the veteran's favor, the Board finds that the veteran's 
symptomology, particularly the findings of marked pronation, 
pain on manipulation, standing, and walking, tenderness, 
swelling, malalignment of the Achilles tendon, and the 
wearing of orthodics that do not work well, reflects 
pronounced disability, and correspond to the criteria for a 
50 percent evaluation under Diagnostic Code 5276.  The Board 
notes that an evaluation of 50 percent for pronounced, 
bilateral pes planus under Diagnostic Code 5276 is the 
highest schedular evaluation assignable under that Diagnostic 
Code.  No other Diagnostic Code affords a higher evaluation 
for a foot disability.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5277-5284.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007)


ORDER

Entitlement to an initial evaluation of 50 percent for 
bilateral pes planus is granted, subject to the applicable 
law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


